Citation Nr: 1627755	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2015.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD and assigned a 50 percent disability rating.  In a subsequent rating decision issued in December 2015, a higher disability rating of 70 percent was granted effective August 1, 2015.  During the appeals period, the Veteran was assigned a temporary 100 percent disability rating for two separate periods, between April 12, 2013 and July 1, 2013, and between May 15, 2015 and August 1, 2015. The Veteran had indicated in his April 2010 Notice of Disagreement and his May 2013 Substantive Appeal that he was seeking a 70 percent disability rating; therefore, only those portions of the appeal period for which a rating less than 70 percent was assigned are on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In correspondence submitted in August 2013, the Veteran requested the opportunity to appear at a hearing before the Board.  A hearing was duly scheduled for May 2016 and the Veteran was appropriately notified at his address of record.  The Veteran did not appear for his scheduled hearing or provide good cause for his failure to do so; his request for a hearing is therefore deemed waived.  The Board will adjudicate the case on the evidence of record.  

The Veteran has filed a separate claim seeking entitlement to TDIU pursuant to a letter advising him of the right to do so once the 70 percent disability rating was assigned; this claim has not been fully adjudicated by the RO.  However, under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), entitlement to TDIU is part and parcel of a claim for increased disability rating where the evidence shows that the Veteran's service-connected disabilities may render him unemployable.  In this instance, the Veteran is shown to be unemployed and entitlement to TDIU must be considered by the Board, to include on an extraschedular basis.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment resulting in deficiencies in most areas including work, judgment, thinking, and mood.

2. Throughout the appeal period, the Veteran's PTSD has rendered him unable to engage in or perform substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for TDIU from the date of his claim for service connection (October 2, 2007) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned a staged rating by granting the 70 percent disability rating since August 1, 2015, with a 
50 percent rating in effect for the rest of the appeals period.  However, upon review of the evidence, the Board finds that a single disabilty rating should be in effect for the entire period on appeal.

Rating PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is given a 70 percent rating.

Facts and Analysis

VA treatment notes from 2008 and 2009 show that the Veteran consistently reported a history of cocaine and alcohol dependence.  Other symptoms reported included suicidal and homicidal ideation, difficulty sleeping, nightmares, and intrusive thoughts, all more prevalent in the evening.  He reported chronic anxiety, irritability, anger, and problems sleeping, as well as avoiding groups and feelings homophobia related to his military sexual trauma.  He also reported feelings of depression, decrease energy, decreased sleep, feelings of hopelessness and worthlessness, daily suicidal ideation, decreased appetite, and poor memory.  He had constant nightmares, hypervigilance, and thoughts of self harm.  He felt frustrated and angry and constantly pushed people away.  

At the VA examination in December 2009, the examiner noted that the Veteran had a history of suicidal ideation but would never act on it because it was against his religion and his family had taken his guns away.  He did have a history of violence, often picking fights to make someone hurt or possibly kill him.  He didn't like people looking at him, feeling that they could sense the details of his military sexual trauma.  Intimacy with women made him uncomfortable as did sexual content in jokes or conversation.  He had stopped trusting people and tended to isolate himself, although he felt comfortable around his family.  His symptoms of PTSD included frequent nightmares, hypervigilance, trouble sleeping, visual hallucination of people laughing at him, panic, paranoia, and claustrophobia.  He was quick-tempered and felt down most of the time, with feelings of hopelessness.  He enjoyed reading the Bible and the highlight of his day was when his aunt brought him food; although he didn't eat half the time, he enjoyed the company.  

At the August 2012 VA examination, the Veteran reported that he continued to live at home by himself, with an elderly aunt (70 years old) who lived above and took care of most of his daily needs, including doing his cooking and laundry.  He reported that he didn't give hugs but recently had been able to express his love verbally to his aunt and his children and had begun seeing his grandchildren.  He also avoided social situations and felt anxiety in crowds and did not feel ready to socialize outside his group therapy sessions.  He had not worked or volunteered in the last several years, but did attend group therapy at VA twice a week and talked to his pastor a few times a month.  He had been involved in one altercation resulting in criminal charges since the last examination and was on probation; he had maintained his sobriety for five years.  His primary symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  The examiner offered the opinion that the Veteran's disability picture was one of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

At the November 2015 VA examination, the Veteran reported that he remained in regular contact with his children, although he tended to isolate himself and feel emotional detachment from his children and grandchildren.  He reported difficulty with physical affection because he didn't like to be touched, but had a good relationship with the aunt who lived in the other half of his duplex.  He had regular visits from his pastor but didn't have any friends, relying on television and his aunt's dogs for recreation.  His aunt continued to cook and clean for him and he wasn't sure whether he would be able to perform such tasks for himself because he was forgetful and easily distracted.  He didn't have a job, although he reported trying to do some work at the VA domiciliary and finding the paperwork too stressful and having difficulty finding transportation.  He wasn't really looking for work because Social Security had found him unemployable.  He attended group therapy and individual counseling and had been treated with inpatient care at VA for acute worsening of symptoms.  He described his mood as anxious, depressed, and fearful and reported difficulty sleeping.  He experienced reduced interest in activities and had feelings of worthlessness; he also reported difficulties with attention, concentration, short-term memory and processing speed.  He reported hearing voices calling him intermittently and having intrusive recollections of his trauma.  The examiner listed his primary symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The VA examiner offered the opinion that the Veteran's symptoms and functional limitations had not changed since his last examination and described his disability picture as one of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

Based on the evidence set forth above, the Board finds that the Veteran's disability picture throughout the appeals period has consistently been one of occupational and social impairment with deficiencies in most areas, and that a 70 percent disability rating for PTSD is warranted as of the date of claim.  Specifically, the Board notes that the history and symptoms reported by the Veteran during both treatment and examination periods has been consistent with that of the 70 percent disability criteria.  The Veteran has consistently reported suicidal ideation accompanied by near-continuous panic and depression which made it difficult for him to function independently and appropriately; he sometimes picked fights with others out of a desire for bodily injury or death and had been in trouble with the law as a result.  He was frequently irritable, relied upon his elderly aunt for assistance with basic aspects of daily living such as cooking and cleaning, and had difficulty in crowds or unusual situations.  He reported difficulty with romantic relationships and, while maintaining regular contact with his children, reported feeling distant and isolating himself from his family most of the time.  He didn't trust others, was easily distracted, had difficulty with his memory, and occasionally experience auditory or visual hallucinations.  Further, the November 2015 VA examiner identified the Veteran as having a disability picture consistent with a 70 percent disability rating and noted that it had not changed since his previous examination in 2012.

In light of all of the above, the Board finds that the criteria for an initial 70 percent disability rating for PTSD have been met.  Any benefit of the doubt is resolved in favor of the Veteran.  As this decision grants the Veteran the schedular rating he sought plus TDIU, the Board finds that further discussion of schedular or extraschedular rating is not necessary.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this instance, as discussed above, the Board has granted a 70 percent disability rating for the Veteran's PTSD from the date of his claim of service connection.  As such, the criteria as to schedular rating have been met and the Board need only consider whether the Veteran's PTSD prevented him from engaging in substantially gainful employment during the same time frame.

As discussed above, the Veteran's disability picture has included suicidal ideation, irritability and outbursts of violence, near-constant depression and anxiety, a tendency to isolate himself from others, difficulty with memory and concentration, and problems coping with such aspects of daily living as cooking and cleaning.  In light of this evidence and the Veteran's limited education and work experience, the Board finds that the balance of the evidence demonstrates that his PTSD renders him unable to secure or follow a substantially gainful occupation.  As such, the criteria for entitlement to TDIU have been met as of the date of the Veteran's claim for service connection for PTSD, namely, October 2, 2007.

ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted.

Entitlement to TDIU as of the date of claim (October 2, 2007) is granted.




______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


